UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6145



JAY MIKAL BROOKS,

                                               Plaintiff - Appellant,

          versus


BIRD, Deputy; FITZGERALD, Sargeant;        DEPUTY
BATCH, Classification Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-593)


Submitted:   June 23, 2005                    Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jay Mikal Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jay Mikal Brooks seeks to appeal from the district

court’s order dismissing his complaint filed pursuant to 42 U.S.C.

§ 1983 (2000).   The district court dismissed Brooks’ complaint by

an order entered on December 9, 2004.    On January 27, 2005, the

district court received a letter expressing Brooks’ wish to appeal

the order.    Brooks stated that he had been in transit in the

federal prison system and only learned of the dismissal of his case

when he informed the district court of his new address.          He

submitted that the jail where he was originally confined did not

forward his mail.

          Brooks’ notice of appeal was made within the period of

time applicable for a determination of excusable neglect or good

cause under Fed. R. App. P. 4(a)(5), and expressed a desire to

preserve his appeal. See Myers v. Stephenson, 781 F.2d 1036, 1038-

39 (4th Cir. 1986).      Accordingly, we remand this case to the

district court for the limited purpose of permitting that court to

determine whether Brooks has shown excusable neglect or good cause

warranting an extension of time for filing a notice of appeal.   The

record, as supplemented, then will be returned to this court for

further consideration.

                                                          REMANDED




                               - 2 -